IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JASON BRADLEY SIMS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4898

WELLS FARGO BANK, N.A.,
ET AL.,

      Appellee.

_____________________________/

Opinion filed January 19, 2017.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Jason Bradley Sims, pro se, Appellant.

William David Newman, Jr. of Choice Legal Group, P.A., Fort Lauderdale, for
Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.